ROBBLEE, Judge,
concurring in result:
I am comfortable with the view that a pretrial agreement entered into knowingly, voluntarily, and intelligently should be construed as a “request” for approval of any adjudged punishment of forfeiture of pay and allowances in excess of that which otherwise could be approved under the policy contained in RCM 1107(d)(2), Discussion. In my view, it is not unreasonable that an appellant should be permitted to bargain for such a punishment cap by agreeing to submit to forfeitures in excess of those which would otherwise be imposable incident to Rule for Courts-Martial 1107(d)(2). Neither is it unreasonable that an appellant, having entered into such an agreement, should be required to meet its terms to the letter, absent extraordinary circumstances warranting an alternative disposition. Any other result would be to confer unwarranted windfalls and to reinforce irresponsibility in individuals needing it least.
Since extraordinary circumstances present themselves in the case at bar, that is, appellant could be involuntarily returned to duty in a no pay due status and due to the nature of the facts, sentence reassessment which includes consideration of Rule for Courts-Martial 1107(d)(2) is appropriate.